  Case 2:18-cr-00394-SJF Document 19 Filed 10/15/18 Page 1 of 2 PageID #: 64




                                               U.S. Department of Justice

                                               United States Attorney
                                               Eastern District of lrlew York

BTR                                            610 Federal Plaza
                                               Central Islip, New York I 1722-4454
F. #2012R01 500
                                              October 15,2018
Via Hand. ECF and FedEx

David M. Siegal, E,sq.
Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017

                              United States v. John Drago
                              Docket No. 18 CR 394(SJF)

Counsel,

      This letter provides supplemental discovery pursuant to Rule 16 of the Federal Rules
of Criminal Procedure. Please be advised that:

       A USB thumbdrive sent with this letter contains electronic copies of the following
documents:

 DESCRIPTION                                   BATES NUMBER
 KAYLA SEARCH WARRANTY AND                     DRAGO-000084 - DRAGO-0001             1   6
 INVENTORY
 21112012      MEETING AUDIO                   DRAGO-0001 I 7
 2I I I2O1 2 ME,ETING AUDIO                    DRAGO-000118
 21 1 512012 MEETING VIDEO                     DRAGO-0001r9
 2I 15I2O12 PHONECALL AUDIO                    DRAGO-000120
 21 1 6 I 20 12 PHONE,CALL AUDIO               DRAGO-000121
 2I I612012 MEETING AUDIO                      DRAGO-000122
 21 1 612012 ME,ETING VIDE,O                   DRAGO-000123
 2I23I2OI 2 PHONECALL AUDIO                    DRAGO-000124
 ] 123 12012 ME,E,TING AUDIO                   DRAGO-000125
 7 I 23 I 2O\2 ME,ETING VIDE,O                 DRAGO-O00126
 7 I23I2OI 2 ME,ETING VIDE,O                   DRAGO-000121
 ] 131I2O 1 2 MEE,TING VIDE,O                  DRAGO-000128
 9 I I2I2OI2 MEE,TING AUDIO                    DRAGO-000129
 9 125 12012 MEE,TING AUDIO                    DRAGO-000130
  Case 2:18-cr-00394-SJF Document 19 Filed 10/15/18 Page 2 of 2 PageID #: 65

                                                                                                    2



 2III2OI2 AUDIO FILE                            DRAGO-000131
 218I2OI2 AUDIO FILE                            DRAGO-000132
 2I9I2OI2 AUDIO FILE                            DRAGO-000133
 2I15I2OI2 AUDIO FILE                           DRAGO-000134
 2II612012 AUDIO FILE                           DRAGO-00013s
 2123I2OT2 AUDIO FILE                           DRAGO-000136
 1I24I2OI2 AUDIO FILE                           DRAGO-000137
 1131I2OI2 AUDIO FILE                           DRAGO-000138
 8I7I2OI2 AUDIO FILE                            DRAGO-000139
 8II2I2OI2 AUDIO FILE                           DRAGO-000140
 8130I2OI2 AUDIO FILE                           DRAGO-000141
 9I25I2OT2 AUDIO FILE                           DRAGO-000142

      This should complete discovery of undercover recordings made by the IRS. Please be
advised that a new copy of documents previously produced by defence counsel has been
provided in this production. An additional CD of defense supplied records entitled,
"Hogwarts," is being duplicated and will be supplied is a subsequent submission as well as
duplicates of records supplied by the government during Rule 11 discussions with prior
counsel. Arrangements have also been made by the government to scan 9 boxes chosen by
defense council with a contracted vendor and is expected to be ready for production in the
upcoming weeks.

       If you have any further questions, the agents and I   are available to meet   with you and
your client to review the evidence.

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney


                                                By            lsl
                                                      BURTON T. RYAN, JR.
                                                      Assistant U. S. Attorney
                                                      (631) 11.s-18s3




Enclosures
cc: Clerk of the Court (SIF) (w/o enclosures)
